DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed April 14, 2022 has been entered. Claims 1-6, 8-14, 16-19, 21, 41-57 are pending in the application, claims 1-6, 8-14, 16-19, 21, 41-48, 50-57 are allowable. Applicant’s amendments to the claims have overcome every 112(b) rejection previously set forth in the Non-final Office Action mailed November 15, 2021.
Election/Restrictions
Claim 1-6, 8, 11, 12, 14, 16-19, 21, 41-48, 50-57 are allowable. Claims 9, 10, and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among species A-D, as set forth in the Office action mailed on October 07, 2019, is hereby withdrawn and claim claims 9, 10, and 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Devanie DuFour on May 03, 2022.

The application has been amended as follows: 

Claim 1: On line 41, “a proximal end” is replaced with “the proximal end”.
Claim 10: On line 3, “the” is added before the phrase “flexible inner member”.
Claim 19: On line 4, “the” is added before the phrase “tapered micro-catheter”.
Claim 49: this claim is canceled
Claim 55: On line 3, “the” is added before the phrase “tapered micro-catheter”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of independent claims 1 and 41 could either not be found or was not suggested in the prior art of record. Specifically, the prior art alone or in combination fails to teach the inner and outer member pushers are solid wire because it would not have been obvious to one of ordinary skill to modify the inner and outer member pushers of Zhang to be solid wires as the inner and outer member pushers of Zhang are arranged to allow liquid to pass through them as described in Col 5, lines 39-50. Further, the prior art of record alone or in combination failed to teach at least one secondary rib distal to said at least primary rib, said at least one secondary rib having a split ring configuration having at least a pair of flexible arcuately contoured arms circumferentially aligned each with respect to the other, and said proximal portion of said elongated body of the flexible inner member is received inside said split ring of said at least one secondary rib with said two arcuated arms thereof flexibly embracing said proximal portion of said elongated body of the flexible inner member as recited in claim 41.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783